ALEXANDER, District Judge.
Upon examination of the petition filed herein, the court is obliged to find that the petition does not state facts sufficient to justify the issuance of a writ, for the reasons:
That said petition does not state any jurisdictional grounds for issuance of the writ, as, for.instance:
(1) That the minor is a legal resident of the school district of Douglas, nor any facts from which the *448court can determine her legal residence or her .rights to demand admission to the schools of Douglas.
(2) The petition does not state who the defendant, Conrad Bowman, is, what, if any, authority he has over the Douglas schools, and in what capacity or by what authority he refused- permission to the minor to enter said schools, nor is there any reason assigned why he is made a defendant, except that he refused the minor permission to attend school there.
(3) No notice of the application for the writ was either filed in this court or served on the defendant.
In view of this state of the record, and particularly in view of the fact that the court is informed that the child in question has now been permitted to enroll and is now attending the school at Douglas, and that no good purpose can. be served by any continuance of this cause, it is ordered that this matter be held in abeyance pending further developments and the further order of this court.